Citation Nr: 0933005	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  09-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected adjustment disorder with 
depression.

2.  Entitlement to an effective date prior to September 24, 
2008, for the grant of entitlement to special monthly 
compensation (SMC) based on deafness of both ears having 
absence of air and bone conduction.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in July 2008 
and September 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The July 2008 
rating decision implemented a July 2008 Board decision, which 
granted entitlement to service connection for adjustment 
disorder with depression, assigning a 30 percent rating 
effective from August 2005.  The September 2008 rating 
decision granted entitlement to SMC based on deafness of both 
ears, effective from September 2008.  The Veteran appealed 
the initial rating assigned for his adjustment disorder with 
depression and the effective date assigned for his SMC to 
BVA, and the case was referred to the Board for appellate 
review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's adjustment 
disorder with depression has been manifest by a degree of 
disability which more nearly approximates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).

3.  Throughout the appeal period, the Veteran's adjustment 
disorder with depression has not been manifest by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  There is no competent medical evidence that the Veteran 
had deafness in both ears with absence of air and bone 
conduction prior to September 24, 2008.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 
disability rating in excess of 30 percent for adjustment 
disorder with depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9440 (2008).

2.  The criteria for SMC based on deafness of both ears 
having absence of air and bone conduction were not met prior 
to September 24, 2008.  38 U.S.C.A. §§ 1114(k), 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's initial rating claim, prior to 
the initial adjudication of the Veteran's claim for service 
connection in this case, the RO sent the Veteran letters 
dated in September 2005 and October 2005, which satisfied the 
duty to notify provisions except that they did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was then 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter.  Because 
the claim for service connection was ultimately granted, any 
defect in the content or the timing of the notices provided 
would be determined was harmless error as to that claim.  
Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Subsequently, the Veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing a 
November 2008 statement of the case (SOC).  This document 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

Similarly, turning to the Veteran's earlier effective date 
claim, the Board notes that such notice is unnecessary in 
this case.  The Veteran is challenging the effective date for 
the grant of SMC based on deafness of both ears in a 
September 2008 rating decision.  If, in response to notice of 
its decision on a claim for which VA has already given the § 
5103 notice, VA receives a notice of disagreement that raises 
a new issue, § 7105 (d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but § 5103 does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  
Thus, the Board finds that under the holding in VAOPGCPREC 8- 
03, further notice from VA to the Veteran is not required 
with regard to his claim for an earlier effective date prior 
to September 24, 2008.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
November 2008 are on file.  The Veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran VA examinations in 
September 2008 to evaluate his adjustment disorder with 
depression and his bilateral hearing loss.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and they fully address the rating criteria that are 
relevant to rating the disabilities in this case.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran is currently in receipt of a 30 
percent evaluation for his service-connected adjustment 
disorder with depression, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  Under that Diagnostic Code, a 30 
percent evaluation is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period, the Veteran is not entitled to 
an evaluation in excess of 30 percent for his service- 
connected adjustment disorder with depression.  In this 
regard, the Veteran has not been shown to have difficulty in 
establishing and maintaining effective work and social 
relationships.

In this case, the Veteran has been assigned GAF scores 
ranging from 56 to 59.  According to DSM-IV, which VA has 
adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that throughout the appeal period, the 
clinical evidence more closely assesses the Veteran's 
occupational and social impairment around the 30 percent 
rating.  Throughout the appeal period, the Veteran's 
psychiatric symptoms included sleep problems, nightmares and 
depression.  Socially, the Veteran stated at the September 
2008 VA examination that he and his wife had been married for 
59 years and that they had 3 children.  He indicated that he 
saw his children and grandchildren fairly regularly.  He 
continued that he and his wife knew many people in their 
community and that they had a couple that they went out to 
eat with on the weekends.  He also stated that he and his 
wife attended church weekly and that he also volunteered at 
his church.  At the May 2006 private evaluation, the Veteran 
stated that he had been married to his wife since 1949 and 
that his relationship with his 3 children was "OK".  The 
Veteran's wife stated that he occasionally went to American 
Legion meetings but that this had decreased in the past year 
or so.  He stated that he had a neighbor that he had coffee 
with but that he often had to be persuaded to go.  He also 
stated that he attended church.

Industrially, the Veteran stated at the September 2008 VA 
examination that he had volunteered at the church for 40 
years as a custodian, but given his visual impairment, he was 
no longer able to be on site to do the custodial duties.  
However, he stated that the parishioners still relied on him 
heavily for emotional support and direction and to run the 
church facilities.  At the May 2006 private evaluation, the 
Veteran stated that he initially worked on a farm with his 
father, but then became an electrician and thereafter went 
into an implement plant and sold farm machinery for 
approximately eight years.  Thereafter, he did many different 
things including plumbing and fertilizing.  Nevertheless, he 
became visually impaired in 1994 because of a macular 
degeneration and it was at that point that he retired.  He 
indicated that he was currently depressed about not being 
able to do much.

Therefore, the Board concludes that throughout the appeal 
period, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 30 
percent rating.  The Veteran's GAF score and reported 
psychiatric symptoms at the September 2008 VA examination and 
the May 2006 private evaluation are indicative of moderate 
impairment.  Furthermore, at the September 2008 VA 
examination, the examiner concluded that the Veteran's 
adjustment disorder resulted in moderate restrictions or 
impairments.  Although the September 2008 VA examiner 
indicated that the Veteran's adjustment disorder with 
depression showed reduced reliability and productivity, the 
Board notes that the Veteran maintained good relationships 
with his wife and children, had friends in the community and 
remained active in his church.  Furthermore, as explanation 
for this statement, the examiner provided that the Veteran's 
level of psychomotor slowness and decreased mental processing 
speed would equate with a moderate impairment in 
productivity.  Nevertheless, the Board finds that the Veteran 
does not have difficulty in establishing and maintaining 
effective work and social relationships for the reasons cited 
above.  Although the Board agrees that the Veteran has 
moderate psychiatric symptoms, in evaluating all of the 
evidence of record, the Board finds that these symptoms more 
nearly approximate a 30 percent disability evaluation.

Moreover, throughout the appeal period, neither the symptoms 
nor the GAF score assigned, ranging from 56 to 59, are 
consistent with a higher disability rating.  For example, at 
the September 2008 VA examination, the Veteran was observed 
to be clean, neatly groomed and casually dressed.  His speech 
was clear and he was cooperative and friendly, although the 
examiner did note that he had to speak quite loudly due to 
the Veteran's hearing loss.  The Veteran's mood and affect 
were depressed but he was oriented to person time and place.  
His thought process and thought content were unremarkable.  
There was no evidence of delusions or hallucinations and his 
insight and judgment were intact.  The Veteran did not 
exhibit any inappropriate behavior or obsessive/ritualistic 
behavior.  He did not have panic attacks or 
suicidal/homicidal thoughts.  His impulse control was good 
and there were no episodes of violence.  He as able to 
maintain minimum personal hygiene and there were no problems 
with his activities of daily living.  His memory was normal.  
Similarly, at the May 2006 private evaluation, the examiner 
again noted that the Veteran's hearing was extremely impaired 
which somewhat affected the Veteran's speech.  His affect and 
mood were depressed.  His personality appeared to be within 
normal limits and he was free of any psychotic features in 
that he didn't have any delusional, paranoid or suspicious 
feelings.  In terms of cognitive functioning, the examiner 
again noted the Veteran's visual and hearing impairments 
which affected the Veteran's verbal comprehension and 
concentration.  He was oriented to person but not place; 
nonetheless, the examiner found the Veteran alert and 
coherent.  In addition, his insight and judgment were good 
and dressed him self fairly well and he was independent in 
his daily activities.  Again, the Veteran indicated at both 
the September 2008 VA examination and the May 2006 private 
evaluation that he had a good relationship with his wife and 
children and that he had friends in the community.  Thus, the 
Veteran does not have difficulty in establishing and 
maintaining effective work and social relationships.

Accordingly, the Board finds that throughout the appeal 
period, the Veteran has met the requirements for a 30 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some reduced reliability in productivity 
due to the Veteran's psychomotor slowness and decreased 
mental processing speed, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 50 percent disability rating.  
In this regard, as was noted above, the Veteran retired from 
his job due to his vision problems, and he has a number of 
friends.  Furthermore, the Veteran does not experience such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  Furthermore, the Veteran exhibits none of the criteria 
listed for a 70 percent rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the appeal period; therefore no further staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that throughout the appeal period, a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for adjustment disorder with depression.  38 
C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9440.

Thus, while the criteria for the currently assigned 30 
percent evaluation have been met on, the criteria for a 
higher disability evaluation for the Veteran's service-
connected adjustment disorder with depression have not been 
met at any point during the instant appeal.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for adjustment disorder with depressed 
mood at point during the appeal period.  Since the evidence 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 30 percent for any 
portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
adjustment disorder with depression is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected adjustment disorder with depression has caused 
frequent periods of hospitalization or marked interference 
with employment.  Indeed, the Veteran has not identified any 
periods of psychiatric hospitalization, and he stated that he 
retired from his job due to his vision problems.  Thus, the 
evidence of record does not indicate that he had marked 
interference with employment due solely to his service- 
connected adjustment disorder with depression.  Additionally, 
and of greater import, the Board finds that the rating 
criteria to evaluate psychiatric disorders reasonably 
describes the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Earlier Effective Date 

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). I n 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under chapters 30, 31, 32, 
and 35 of that title or chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 24, 2008, is the correct date for the award of SMC 
based on deafness of both ears, having absence of air and 
bone conduction.  While the Veteran has alleged that he is 
entitled to an earlier effective date prior to September 24, 
2008, for the award of SMC, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted is 
bilateral hearing loss.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  The grant of a total schedular evaluation for 
bilateral hearing loss is also effective from September 24, 
2008, and has not been appealed.  

A review of the claims file reveals that the Veteran did not 
file a claim for SMC.  Rather, the Veteran filed a claim for 
TDIU in August 2008, and was therefore afforded a VA 
examination to evaluate his service-connected bilateral 
hearing loss and tinnitus in September 2008.  At that 
examination, it was determined that the Veteran had deafness 
in both ears, having the absence of air and bone conduction.  
Thus, the effective date assigned was September 24, 2008, the 
date of the VA examination, or the date entitlement arose.  

There is no document of record that was received earlier than 
September 24, 2008, that could be construed as a claim for 
SMC for deafness in both ears.  Although the Veteran filed a 
claim for TDIU in August 2008, an earlier effective date is 
not assignable based on this date of claim because the 
effective date is controlled by the latter of either the date 
of claim or the date entitlement arose.  See 38 C.F.R. 
§ 3.400(b)(2)(ii).  As was noted above, in this case, 
entitlement arose on September 28, 2004, the date of his VA 
examination.  The Veteran was therefore afforded the earliest 
possible effective date, September 24, 2008, and there is no 
legal basis to establish an earlier date.

The Board does note that private and VAMC treatment records 
obtained in connection with the claim document treatment for 
impaired hearing prior to September 24, 2008.  Although the 
treatment occurred prior to September 24, 2008, the dates of 
treatment for symptoms related to hearing loss or tinnitus 
can not serve as a basis for an earlier effective date for 
SMC.  The Board has carefully reviewed the evidence of 
record, including the Veteran's private and VAMC treatment 
records, and finds there is no competent evidence of record 
which makes it factually ascertainable that deafness of both 
ears occurred at any time prior to the September 24, 2008 VA 
examination.  

Therefore, an earlier effective date for SMC based on 
deafness of both ears having absence of air and bone 
conduction is not warranted, and the proper effective date 
for the award of SMC is September 24, 2008, the date 
entitlement arose.  38 C.F.R. § 3.400(o)(2).

ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected adjustment disorder with 
depression is denied.  

Entitlement to an effective date prior to September 24, 2008 
for the award of SMC for deafness of both ears having absence 
of air and bone conduction is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


